     CASE 0:18-cv-03405-PAM-KMM Document 59 Filed 11/08/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Janet Smith, Debra Thorne, Sonja Lindley
and Pamela Kaberline, on behalf of
themselves and all others similarly situated,

                  Plaintiffs,

       v.                                           Case No. 18-cv-03405-PAM-KMM

U.S. Bancorp, the Employee Benefits
Committee and John/Jane Does 1-5,

                  Defendants.



                                 JOINT STIPULATION

       Defendants U.S. Bancorp and the Employee Benefits Committee (“Defendants”)

and Plaintiffs (collectively, the “Parties”) hereby enter into this Joint Stipulation and

stipulate as follows:

       On December 14, 2018, Plaintiffs filed a Class Action Complaint against

Defendants. (Doc. 1.) Defendants moved to dismiss the Class Action Complaint. (Doc.

22.) On June 27, 2019, the Court denied Defendants’ Motion to Dismiss the Class Action

Complaint. (Doc. 37.) On July 26, 2019, Defendants filed their Answer to Plaintiffs’

Class Action Complaint. (Doc. 41.)

       On August 27, 2019, the Court entered a Pretrial Scheduling Order. (Doc. 48.)

This Order set November 1, 2019 as the deadline to move for joinder of additional parties

and amendment of pleadings. (Id.)
     CASE 0:18-cv-03405-PAM-KMM Document 59 Filed 11/08/19 Page 2 of 5



       Plaintiffs have expressed the intent to seek leave to file an Amended Complaint to,

among other things, add as defendants members of the Employee Benefits Committee or

other U.S. Bancorp committees as additional alleged fiduciaries to the Plan. Defendants

oppose Plaintiffs’ anticipated request to add as defendants members of the Employee

Benefits Committee or other U.S. Bancorp committees.

       THEREFORE, to avoid any dispute about the propriety or need for Plaintiffs to

add as defendants members of the Employee Benefits Committee or other U.S. Bancorp

committees, and for purposes of this case only, it is hereby stipulated, by and between

Plaintiffs and Defendants, through their undersigned attorneys, as follows:

       1.     Plaintiffs will not name as defendants in this action any current or former

U.S. Bancorp board members, trustees, officers, committee members, or employees.

       2.     To the extent any current or former U.S. Bancorp board member, trustees,

officers, committee members, or employees would have been liable for breach of

fiduciary duty under ERISA, 29 U.S.C. §§ 1132 and 1109, for the claims alleged in the

operative complaint, and those ERISA fiduciary breach claims that may be alleged in a

subsequently amended complaint accepted by the Court under the Federal Rules of Civil

Procedure, in this lawsuit for conduct between December 14, 2012 through a date

determined by the Court as the end of the putative class period, U.S. Bancorp shall

assume and be responsible for such liability. U.S. Bancorp’s assumption of liability in

this stipulation shall be limited to current or former board members, trustees, officers,

committee members, or employees of U.S. Bancorp. In making this stipulation, U.S.

Bancorp does not concede that any current or former board members, trustees, officers,



                                              2
     CASE 0:18-cv-03405-PAM-KMM Document 59 Filed 11/08/19 Page 3 of 5



committee members, or employees engaged in any fiduciary activities or had any

fiduciary responsibilities.

       3.     U.S. Bancorp agrees that it will voluntarily make any current U.S. Bancorp

employee involved in the administration of the Plan available for deposition if requested

by Plaintiffs as if the individual was a party in the action.

       4.     This stipulation is expressly entered into by the Parties to avoid Plaintiffs

from having to name as defendants in this action any current or former U.S. Bancorp

board members, trustees, officers, committee members, or employees, and shall not

foreclose Plaintiffs from seeking to amend the operative complaint for any other purpose,

including to add claims based on responsive information later disclosed by Defendants in

this litigation. Defendants reserve all rights to object to and oppose any such efforts to

amend the operative complaint.

       5.     A Proposed Order is attached hereto.

IT IS SO STIPULATED AND APPROVED.

DATED: November 8, 2019                         /s/ Melissa D. Hill
                                                Melissa D Hill (pro hac vice)
                                                Morgan, Lewis & Bockius LLP
                                                101 Park Avenue
                                                New York, NY 10178
                                                212-309-6000
                                                Fax: 212-309-6001
                                                Email: melissa.hill@morganlewis.com

                                                Abbey M. Glenn (pro hac vice)
                                                Sean K. McMahan (pro hac vice)
                                                Morgan, Lewis & Bockius LLP
                                                1111 Pennsylvania Avenue, NW
                                                Washington, DC 20004
                                                202-739-5569



                                               3
CASE 0:18-cv-03405-PAM-KMM Document 59 Filed 11/08/19 Page 4 of 5



                                Fax: 202-739-3001
                                Email: abbey.glenn@morganlewis.com
                                Email: sean.mcmahan@morganlewis.com

                                Katherine A. Moerke (#312277))
                                Jon M. Woodruff (#399453))
                                Stinson LLP
                                50 South Sixth Street, Suite 2600
                                Minneapolis, MN 55402
                                Telephone: 612.335.1500
                                Facsimile: 612-335-1657
                                katie.moerke@stinson.com
                                jon.woodruff@stinson.com

                                Attorneys for Defendants U.S. Bancorp and
                                the Employee Benefits Committee

 DATED: November 8, 2019        /s/ Mark P. Kindall
                                Mark P. Kindall
                                Robert A. Izard (pro hac vice)
                                Douglas Needham (pro hac vice)
                                Seth R. Klein (pro hac vice)
                                IZARD, KINDALL & RAABE LLP
                                29 South Main Street, Suite 305
                                West Hartford, CT 06107
                                Telephone: 860-493-6292
                                Facsimile: 860-493-6290
                                Email: rizard@ikrlaw.com
                                Email: mkindall@ikrlaw.com
                                Email: dneedham@ikrlaw.com
                                Email: sklein@ikrlaw.com

                                Gregory Y. Porter (pro hac vice)
                                Mark G. Boyko (pro hac vice)
                                BAILEY & GLASSER LLP
                                1054 31st Street, NW, Suite 230
                                Washington, DC 20007
                                Telephone: (202) 463-2101
                                Facsimile: (202) 463-2103
                                Email: gporter@baileyglasser.com
                                Email: mboyko@baileyglasser.com

                                Daniel E. Gustafson (#202241)



                               4
CASE 0:18-cv-03405-PAM-KMM Document 59 Filed 11/08/19 Page 5 of 5



                                Amanda M. Williams (#341691)
                                GUSTAFSON GLUEK LLP
                                Canadian Pacific Plaza
                                120 South Sixth Street, Suite 2600
                                Minneapolis, MN 55402
                                Telephone: 612-333-8844
                                Facsimile: 612-339-6622
                                Email: dgustafson@gustafsongluek.com
                                Email: awilliams@gustafsongluek.com

                                Attorneys for Plaintiffs




                               5
